DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office acknowledges receipt of the Applicant’s amendment and response filed 8 March 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (WO 2015/072504 A1) hereinafter referred to as Hayakawa in Gertlowski (DE 10 2014 216 576 A1) alternatively in view of Lucas (US Patent 6,212,962).
Note: Regarding Hayakawa, for the purposes of citations in the action below, the Office is utilizing PG PUB 2016/0263269 A1 as an English language equivalent / translation of the WO 2015/072504 A1 reference.  For Gertlowski see the previously provided translation.
Regarding claim 1, Hayakawa discloses an aseptic filling apparatus (figs. 3 and 14) comprising at least: 
a sterilizing unit (7; paragraphs 75, 112) configured to sterilize a preform; 
a molding unit (12, 18a) configured to mold a bottle by heating (via 18a) the preform (paragraphs 86-90); 
an inspection unit (35; paragraphs 140, 233) configured to inspect the bottle, the inspection unit including inspection equipment (paragraphs 140 – “light source and a camera”); 
an inspection unit chamber (41a-e, notably 41b which is shown to surround the inspection unit 35) configured to shield the inspection unit (35); 
a sterilization device (paragraph 108; hydrogen peroxide gas or UV lamp; paragraphs 209-210 – HEPA filter, hydrogen peroxide gas, UV lamp) configured in the inspection unit chamber to sterilize an inside of the inspection unit chamber
a filling unit (13) configured to fill content into the bottle (paragraphs 106, 156, 206); and 
a sealing unit (40) configured to seal the bottle into which the content is filled (paragraphs 143, 156, 231 and 251).

Hayakawa discloses an inspection unit including inspection equipment, but fails to disclose the inspection unit including inspection equipment accommodated in a sealed container; an aseptic air supply device configured to keep an inside of the sealed container at a positive pressure, with the aseptic air supply device setting an internal pressure of the sealed container higher than a pressure of a sterilizing gas or aseptic air which is introduced to sterilize the inside of the inspection unit chamber.
However, Gertlowski teaches an inspection unit (5) including inspection equipment (50, 54 and “ring light… located inside the protective housing 52” paragraph 45) accommodated in a sealed (paragraph 25 – “sealing elements… in the protective housing”; paragraphs 48-49 – “filled with protective gas”, “overpressure in relation to the environment”, “tempered glass is arranged as a protective window”) container (52); an aseptic air supply device (paragraph 25 – “filled with a protective gas”; paragraph 48 – “filled with protective gas”) configured to keep an inside of the sealed container at a positive pressure (paragraph 25 – “an overpressure in relation to the surroundings”; paragraph 48 – “an overpressure in relation to the environment”), with the aseptic air supply device setting an internal pressure of the sealed container higher than a pressure of a sterilizing gas or aseptic air which is introduced to sterilize the inside of the inspection unit chamber (paragraph 25 – “an overpressure in relation to the surroundings”; paragraph 48 – “an overpressure in relation to the environment”).
Given the teachings of Gertlowski, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the inspection equipment of Hayakawa be accommodated in sealed container.  Doing so would better protect the 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include the aseptic air supply of Gertlowski with the invention of Hayakawa.  Both Hayakawa and Gertlowski make use of a camera based inspection unit for a bottling system.  Hayakawa discloses that the internal environment of its bottling system has sterilizing gases (via 6, 7) in connected sections (41a-d – paragraph 107) which also contains the inspection unit (35).  As such the inspection unit of Hayakawa would be exposed to the sterilizing gases of the internal environment.  Gerlowski teaches that is was known in the art of camera-based inspection units for bottling systems to make use of an aseptic air supply device at a higher internal pressure than the surrounding environment (paragraph 48) for the purposes of preventing the camera from being exposed to elements external to the sealed inspection unit chamber.  
For these reasons, the Office deems that it would have been obvious to combine the overpressure aseptic air supply of Gertlowski with the invention of Hayakawa as cited above so as to ensure that the inspection camera was protected from the internal environmental hazards present in the bottling system.  Doing so would result in a device wherein an aseptic air supply device was configured to keep an inside of the sealed container at a positive pressure and the aseptic air supply device set an internal pressure of the sealed container higher than a pressure of a sterilizing gas or aseptic air which is introduced to sterilize the inside of the inspection unit chamber.

Wherein the Applicant may argue that an aseptic air supply device is not specifically disclosed by Hayakawa in view of Gertlowski, the Office alternatively points to Lucas.
Lucas teaches an inspection unit (350) configured to inspect a bottle which comprises an aseptic air supply device (354, 365; col. 10 lines 52-61) configured to keep an inside of the sealed container at a positive pressure.
Given the teachings of Lucas, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the aseptic air supply of Hayakawa in view of Gertlowski supplied via a supply line device as in Lucas.  Doing so would allow a user to easily deliver the aseptic air directly into the inspection unit chamber.

Regarding claim 5, Hayakawa as modified by Gerlowski above discloses a light transmitting window (Gerlowski - paragraph 26 – “protective window… optically coated glass”; paragraphs 30, 49) configured in at least a portion of a wall of the sealed container (Gerlowski - 52).

Regarding claim 6, Hayakawa discloses wherein the inspection equipment (paragraphs 140 – “light source and a camera”) includes at least one or more of: first inspection equipment configured to inspect a barrel portion of the bottle; second inspection equipment configured to inspect a support ring of the bottle; third inspection equipment configured to inspect a top surface of a mouth portion of the bottle paragraph 140); and fourth inspection equipment configured to inspect a bottom portion of the bottle.

Regarding claim 9, Hayakawa discloses wherein the inspection equipment (paragraphs 140 – “light source and a camera”) includes at least one or more of: first inspection equipment configured to inspect a barrel portion of the bottle; second inspection equipment configured to inspect a support ring of the bottle; third inspection equipment configured to inspect a top surface of a mouth portion of the bottle (paragraph 140); and fourth inspection equipment configured to inspect a bottom portion of the bottle.

Claims 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (WO 2015/072504 A1) in view of Gertlowski (DE 10 2014 216 576 A1) alternatively in view of Lucas (US Patent 6,212,962) in view of Layton (US Patent 5,899,001).  
Note: Regarding Hayakawa, for the purposes of citations in the action below, the Office is utilizing PG PUB 2016/0263269 A1 as an English language equivalent / translation of the WO 2015/072504 A1 reference.  For Gertlowski see the provided attached translation.
Regarding claim 4, Hayakawa as modified by Gertlowski discloses keeping the aseptic air inside the sealed container at a positive pressure, but fails to disclose a heating device configured in the aseptic air supply device to heat an aseptic air, the aseptic air keeping the inside of the airtight container at a positive pressure.
10; col. 5 lines 13-24) for electronic or optical parts (Abstract) having disclose a heating device (col. 2 lines 22-36, 54-61; col. 3 lines 25-29; col. 4 line 66 – col. 5 line 7) configured in the aseptic air supply device to heat an aseptic air, the aseptic air keeping the inside of the sealed container at a positive pressure (col. 5 lines 13-24).
Given the teachings of Layton, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the heating device for the positive pressure aseptic air of Hayakawa as modified by Gertlowski.  Hayakawa as modified by Gertlowski is concerned about protecting an inspection unit, e.g. a camera, from moisture.  Layton teaches how heated air can help to keep dry electronic and optical equipment.  As such it would have been obvious to incorporate the heated air teachings of Layton into the combination of Hayakawa in view of Gertlowski.

Regarding claim 7, Hayakawa as modified by Gertlowski discloses a light transmitting window (Gerlowski - paragraph 26 – “protective window… optically coated glass”; paragraphs 30, 49) configured in at least a portion of a wall of the sealed container (Gerlowski - 52).

Regarding claim 8, Hayakawa discloses wherein the inspection equipment (paragraphs 140 – “light source and a camera”) includes at least one or more of: first inspection equipment configured to inspect a barrel portion of the bottle; second inspection equipment configured to inspect a support ring of the bottle; third inspection equipment configured to inspect a top surface of a mouth portion of the bottle paragraph 140); and fourth inspection equipment configured to inspect a bottom portion of the bottle.

Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive. 
The Applicant argues with respect to Hayakawa that it is lacking in a disclosure showing that the inspection unit is protected from the sterilizing sprays.  The Office has noted in the action above which elements are deemed to be disclosed by Hayakawa and notes that the elements the Applicant argues are missing from Hayakawa are instead taught by Gertlowski.  It is noted, that Hayakawa is deemed to disclose a camera inspection unit for a bottles that would be exposed to the sterilizing sprays also disclosed by Hayakawa, but that Hayakawa is silent as to any protective measures taken for the inspection unit.  However, those claimed features are deemed to be taught by Gertlowski.
The Applicant argues against the combination of Gertlowski at several points.  On p. 11 the Applicant argues that the opening and closing closure flaps of 53 render the device of Gertlowski unsuitable for producing an overpressure.  However, the Office notes that paragraph 0049 of Gertlowski cites that a tempered glass can be used “instead of” the closing flaps.  Thus resulting in a sealed inspection unit chamber capable of having the cited “overpressure”.
The Applicant next tries to argue that the inspection unit of Gertlowski is used for a different inspection purpose than that of Hayakawa and therefore would not be 
While the Applicant later argues that Gertlowski is lacking in any disclosure of a sterilizing device, this claim element was taught by Hayakawa.  This argument is one of a piecemeal analysis of the cited combination which, as a whole, is deemed to teach the claimed limitations.  The particulars of this combination and how it is deemed to read on the cited claim limitations is further detailed in the rejection above and elaborated on in the motivational statement portion.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Hayakawa discloses an inspection unit for a bottling system utilizing a camera but is silent as to some of the specific elements and structure.  Gertlowski teaches another inspection unit of a bottling system utilizing a camera.  Gertlowski further elaborates on the structure and protective features employed to keep the camera from being damaged or the image hampered.  The features of a sealed inspection unit chamber and an overpressure provided via a supply of aseptic air to protect the camera from the local environment were equally applicable to the disclosure of Hayakawa and would have been obvious above so as to ensure that the inspection camera was protected from the internal environmental hazards present in the bottling system.  Modifying an existing bottling inspection unit with the protective features of another known bottling inspection unit is not deemed to be improper hindsight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731